[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR EXTENSION OF TIME TOAPPEAL AND NOTION TO CLARIFY
On August 29, 1996, this court rendered a memorandum of decision regarding the motions to modify child support filed by the plaintiff and the defendant. That memorandum was filed with the clerk on September 19, 1996, and the notice of the rendition of that decision was made available to both pro se parties on that date.
In that memorandum, the court denied the defendant's motion for a reduction of child support and granted the plaintiff's motion for an increase in child support.
The court has been asked by the plaintiff to clarify its memorandum by specifying the date upon which the increase is to have taken effect. The effective date of the modification increasing child support is the date of the filing of the CT Page 8696 plaintiff's motion for modification.
Since the rendition of the notice of the court's memorandum, the defendant has filed a motion for an extension of time to file his appeal. That motion was dated October 4, 1996, and was filed on or about that date.
Having considered the reasons for the relief sought in the motion and noting the time which has already passed since the filing of said motion, the court hereby denies the defendant's motion of extension of time to appeal.
BY THE COURT
Joseph W. Doherty, Judge